ACCEPTED
                                                                                                 03-14-00500-CV
                                                                                                        4571849
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                            3/19/2015 5:08:04 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                      No. 03-14-00500-CV

                                                                            FILED IN
                                 IN THE COURT OF APPEALS         3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                         FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN
                                                                 3/19/2015 5:08:04 PM
                                                                        JEFFREY D. KYLE
                                                                             Clerk
                             THE UNIVERSITY OF TEXAS AT AUSTIN,
                                                      Appellant,

                                               V.

                                      BEVERLY KEARNEY,
                                                     Appellee.



                  Appeal from the 126th District Court of Travis County, Texas,
                            Trial Court Case No. D-1-GN-13-003908


                       MOTION TO WITHDRAW AS COUNSEL


TO THE HONORABLE COURT OF APPEALS:

           David J. Beck, Geoffrey A. Gannaway, Russell S. Post, Gretchen S. Sween

Christopher Cowan, and the law firm, Beck Redden LLP, respectfully move to

withdraw from representing Appellant, The University of Texas at Austin, in this

appeal. The motion should be granted for these reasons:

           1.      This Court’s docket sheet indicates that Appellant, The University of

Texas at Austin, is currently represented by the undersigned attorneys from Beck

Redden LLP.




1278.006/558325
           2.       The undersigned attorneys respectfully seek leave to withdraw from

representing Appellant, The University of Texas at Austin. See Tex. R. App. P.

6.5(d).           The substitution of counsel will not result in any delay of these

proceedings. The substitute attorneys for Appellant, The University of Texas at

Austin will be:

                                     Patton G. Lochridge
                                   State Bar No. 12458500
                                plochridge@mcginnislaw.com
                                    Richard D. Milvenan
                                   State Bar No. 14171800
                                rmilvenan@mcginnislaw.com
                                 Stephanie N. Duff-O’Bryan
                                   State Bar No. 24087448
                               sduffobryan@mcginnislaw.com
                            MCGINNIS, LOCHRIDGE & KILGORE, LLP
                              600 Congress Avenue, Suite 2100
                                      Austin, TX 78701
                                       (512) 495-6044
                                    (512) 505-6344 (Fax)

                                           PRAYER

           3.        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant Appellant’s motion to withdraw, and that the docket

sheet accurately reflect Appellant, The University of Texas at Austin’s, new

counsel.




1278.006/558325                               2
                  Respectfully submitted,

                  BECK REDDEN LLP

                  By: /s/ Gretchen S. Sween
                      David J. Beck
                      State Bar No. 00000070
                      dbeck@beckredden.com
                      Russell S. Post
                      State Bar No. 00797258
                      rpost@beckredden.com
                      Geoff A. Gannaway
                      State Bar No. 24036617
                      ggannaway@beckredden.com
                  1221 McKinney Street, Suite 4500
                  Houston, TX 77010
                  (713) 951-3700
                  (713) 951-3720 (Fax)

                      Gretchen S. Sween
                      State Bar No. 24041996
                      gsween@beckredden.com
                      Christopher R. Cowan
                      State Bar No. 24084975
                      ccowan@beckredden.com
                  515 Congress Avenue, Suite 1750
                  Austin, TX 78701
                  (512) 708-1000
                  (512) 708-1002 (Fax)

                  WITHDRAWING COUNSEL




1278.006/558325     3
                           CERTIFICATE OF CONFERENCE
       My office conferred about the merits of the motion with counsel for appellee, who
do not oppose the requested relief.

                                            /s/ Gretchen S. Sween
                                            Gretchen S. Sween

                             CERTIFICATE OF SERVICE
       I hereby certify that on March 19, 2015, a true and correct copy of the above and
foregoing Motion was forwarded to all counsel of record by the Electronic Filing Service
Provider, Electronic Filing Service Provider, if registered, and by Certified and First
Class U.S. Mail, as follows:

             Brendan K. McBride                        Jody R. Mask, Esq.
          THE MCBRIDE LAW FIRM                       Ricardo A. Garcia, Esq.
            425 Soledad, Suite 620                  GARCIA & KARAM, L.L.P.
           San Antonio, TX 78205                         820 South Main
        Email: brendan.mcbride@att.net               McAllen, Texas 78501
                                                    Email: jody@gomlaw.com

                                  Derek Howard, Esq.
                                  Logan Howard, Esq.
                                 HOWARD & KOBELAN
                                100 Congress, Suite 1720
                                  Austin, Texas 78701
                          Email: dhoward@howardkobelan.com

                                 Counsel for Appellee,
                                   Beverly Kearney

                          Patricia C. "Patti" Ohlendorf, J.D.
                           Vice President for Legal Affairs
                        THE UNIVERSITY OF TEXAS AT AUSTIN
                         Flawn Academic Center, Suite 438
                                 Austin, Texas 78712
                         By C/M RR #7005 0390 0000 7492 6767
                               and First Class U.S. Mail

                                            /s/ Gretchen S. Sween
                                            Gretchen S. Sween


1278.006/558325                            4